Sprouse, Justice,
dissenting:
I respectfully dissent from the majority decision. The question of puntive damages was properly before the jury and was for the jury to decide. The majority opinion would seem to preclude the use by a jury of a properly introduced deed unless its terms were completely explained by the court. Legal interpretation of deeds is, of course, a matter for the court. This does not mean that a deed cannot be introduced into evidence. The terms in issue at trial were covered by instructions given for both plaintiff and defendant. The jury should have been able to consider this evidence as it would have any other legal document properly before it. The provisions of the deed relating to entry and damages, together with the testimony of the parties concerning negotiations for entry on the land and mining certainly comprised sufficient evidence on which the jury could determine the question of punitive damages. Plaintiffs’ Instruction Nos. 4 and 5, and Defendants’ Instruction Nos. 4 and 5, presented their respective theories of the issues covered. If there was a conflict, it was presented by the evidence, and it was for the jury to resolve.